Citation Nr: 0026614	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  97-02 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for an eye disorder 
variously claimed as loss of vision and glaucoma.

3. Entitlement to service connection for diabetes mellitus.

4. Entitlement to service connection for residuals of a head 
injury.

5. Entitlement to service connection for a bilateral wrist 
disorder.

6. Entitlement to an increased disability evaluation for 
lumbar paravertebral myositis, currently evaluated as 20 
percent disabling.

7. Entitlement to an increased disability evaluation for 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from July 1981 to July 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in April 1995, by the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2000, a hearing was held before the undersigned, who 
is the Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

The Board notes that during the pendency of this appeal, the 
appellant has raised multiple additional issues.  However, at 
the hearing before the undersigned Veterans Law Judge in June 
2000, the issues to be considered on appeal were clarified as 
those listed on the title page of this decision.  The issues 
of entitlement to increased disability evaluations for lumbar 
paravertebral myositis and chondromalacia of the left knee 
are the subject of the remand immediately following this 
decision.


FINDINGS OF FACT

1. There is no competent evidence of record to establish the 
presence of residuals of a head injury, a bilateral wrist 
disorder or diabetes mellitus, which are related to the 
appellant's period of active duty.

2. There is no competent evidence of record to relate the 
presence of any current cardiovascular disorder to include 
hypertension to the appellant's period of active duty.

3. Recent VA outpatient treatment reports reflect that the 
appellant has been diagnosed with glaucoma 

4. The appellant was treated in April 1990 for uveitis with 
secondary glaucoma.

5. The evidence of record does not address the etiology of 
the appellant's current eye disorder.



CONCLUSIONS OF LAW

1. The claims for service connection for residuals of a head 
injury, a bilateral wrist disorder, diabetes mellitus and 
hypertension are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2. The claim of entitlement to service connection for an eye 
disorder variously claimed as loss of vision and glaucoma 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claims for Service Connection

Residuals of a Head Injury, A Bilateral Wrist Disorder, 
Diabetes Mellitus and Hypertension

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits that is plausible or otherwise well grounded, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.; See Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Furthermore, service connection is warranted where 
hypertension becomes manifest to a degree of 10 percent or 
more within the first post service year.  38 C.F.R. 3.307, 
3.309.

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for 
residuals of a head injury, a bilateral wrist disorder, 
diabetes mellitus and hypertension.  

With respect to residuals of a head injury, the record 
reflects statements from fellow servicemen attesting to the 
fact that the appellant was involved in a forklift accident 
during service.  However, the service medical records do not 
document any treatment related to the reported accident nor 
are there any findings of residuals of a head injury at 
anytime during the appellant's period of active duty.  
Furthermore, although the appellant has been seen on numerous 
occasions by medical professionals for various complaints and 
disorders since service discharge, the post-service medical 
evidence of record is significant for the complete lack of 
any findings of any disability attributable to a head injury 
during service or otherwise.  

In the absence of competent evidence of current disability 
related to an inservice head injury, the appellant's claim 
for service connection for residuals of a head injury fails 
to meet the initial requirement of a well grounded claim.  

With regard to the claim for service connection for a 
bilateral wrist disorder, also claimed as a bilateral hand 
disorder, it is noted that the appellant was seen during 
service with complaints of hand pain.  However, no pathology 
was identified during service and the post-service medical 
evidence of record fails to disclose any findings of 
bilateral wrist or hand disability.  As above, in the absence 
of any competent evidence of current disability, the 
appellant has failed to meet the initial requirement of a 
well grounded claim for service connection for a bilateral 
wrist/hand disability.  

The appellant has argued that he developed diabetes mellitus 
during service.  However, there is no competent evidence of 
record to establish that the appellant has diabetes mellitus 
and that this disorder is related to his period of service.  
The service medical records and the post-service medical 
evidence of record fails to provide any plausible basis for 
the appellant's claim that he has diabetes mellitus which had 
its onset during service.  In the absence of evidence of a 
current diagnosis of diabetes mellitus, the appellant's claim 
fails to meet the initial requirement for a well grounded 
claim.

Finally, with respect to the claim for service connection for 
hypertension, the undersigned notes that the appellant 
apparently experienced several episodes where he had elevated 
blood pressure readings while on active duty.  However, the 
appellant underwent a 5-day series of blood pressure readings 
that failed to confirm the presence of hypertension during 
service.  Furthermore, the post-service medical evidence does 
not document a diagnosis of hypertension within one year 
after service discharge.  Although the record reflects that 
the appellant currently suffers from various cardiovascular 
disorders, there is no competent evidence of record to relate 
or establish a nexus between any current cardiovascular 
disorder to include hypertension and injury or disease during 
his period of active duty.  

While the Board concedes the presence of a current 
cardiovascular disorder and the fact that the appellant was 
seen during service for elevated blood pressure readings, his 
claim for service connection fails to meet the initial 
requirement of a well grounded claim in the absence of 
competent medical evidence to provide a nexus or  
relationship between his current cardiovascular disorder and 
the findings noted during service.

As noted above, to meet the requirement of a well grounded 
claim such to allow for analysis of the merits of a claim for 
service connection, there must be medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown supra.  In this case, the 
record fails to provide any competent evidence of current 
disability attributable to a head injury during service, a 
bilateral wrist/hand disability or to establish the presence 
of diabetes mellitus which is related to service.  
Furthermore, there is no competent evidence to establish a 
nexus between any current cardiovascular disorder and the 
findings of elevated blood pressure readings during service.  
In the absence of such evidence, these claims fail to meet 
the threshold pleading requirement of a well grounded claim.  
In reaching this conclusion, the Board acknowledges that with 
respect to the well grounded analysis, the appellant's burden 
of persuasion is uniquely low.  However, there must be some 
basis to conclude that the appellant's claims are plausible 
or capable of substantiation.  In this case, the record 
provides no such basis.  See e.g. Hensley v. West 212 F3d. 
1255 (Fed. Cir. 2000). 

Although evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible or 
beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and his service are found 
to be inherently incredible when viewed in the context of the 
total record.  While the appellant may be competent to offer 
evidence regarding symptoms, Savage v. Gober, 10 Vet. App. 
489 (1997), he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to any particular event, symptom or period of 
time.  Such a relationship, which involves medical knowledge, 
must be identified by an appropriately qualified individual.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's 
contentions and testimony at a hearing before the undersigned 
Veterans Law Judge, with respect to his claims; however, 
through these statements alone, he cannot meet the burden 
imposed by section 5107(a) merely by presenting lay beliefs 
as to his current diagnoses and their relationship to service 
because his current diagnoses and their relationship to any 
causative factor or other disability, as noted above, is a 
medical conclusion and lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a).

Where claims are not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claims; however, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not notified VA of 
the existence of any additional evidence that, if obtained 
would well ground his claims.

The Board acknowledges that it has adjudicated the above 
issues on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein as his claims, based upon the merits of the issues, 
inherently includes the assertion that they meet the 
threshold requirement of being well grounded.  See Meyer v. 
Brown, 9 Vet. App. 425 (1996).



II.  Service Connection for an Eye Disorder

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Review of the record reveals that the appellant was treated 
during service for uveitis and what was noted as secondary 
glaucoma.  The post-service medical records reflect that the 
appellant has been diagnosed with glaucoma and uveitis as 
well as refractive error.  While the evidence of record does 
not address the etiology of the current eye diagnoses or the 
relationship, if any between any current disability and the 
findings noted during service, the undersigned concludes that 
the appellant's assertions coupled with the above findings 
are sufficient to render this claim plausible.


ORDER

Service connection for residuals of a head injury, a 
bilateral wrist/hand disorder and diabetes mellitus is 
denied.

The claim of entitlement to service connection for an eye 
disorder is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Review of the record reveals that the appellant's service-
connected back and knee disabilities were last evaluated for 
compensation purposes by VA in 1995.  Since that time, the 
appellant has consistently argued that these disorders have 
increased in severity.  Although both private and VA 
outpatient treatment reports dated after 1995 are of record, 
these reports do not provide the detailed findings necessary 
to adequately evaluate the current nature and extent of the 
appellant's disabilities.  Accordingly, in view of these 
circumstances, the undersigned finds that additional medical 
development is necessary to provide an accurate record upon 
which to evaluate the appellant's claims and to ensure due 
process.  See e.g. Green v. Derwinski, 1 Vet. App. 121, 124 
(1991). 

Furthermore, the appellant has argued that service connection 
is warranted for an eye/vision disorder.  Review of the 
record reveals that while the appellant has been treated 
during service for eye complaints including uveitis and 
secondary glaucoma and that the post-service medical records 
document treatment for uveitis and glaucoma, the question of 
etiology of the current eye pathology or the relationship 
between any current eye disorder and the findings in service 
has not been addressed.  

In view of the above the undersigned believes that additional 
medical development is necessary to address whether any 
relationship exists between any current eye pathology and the 
findings reported during active duty.


Accordingly, these issues are REMANDED to the RO for the 
following action:

1. The RO should request the appellant with 
the assistance of his representative, to 
identify dates, locations and names of 
all VA and/or private health care 
providers and/or facilities where he has 
been treated for the disabilities at 
issue from 1997 to the present time.  
The RO should make arrangements to 
obtain all medical records from all the 
sources reported by the appellant.  If 
private medical treatment is reported 
and those records are not obtained the 
appellant and his representative should 
be informed and afforded an opportunity 
to obtain the records.  Efforts to 
obtain any records that are not already 
on file should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2. After the aforementioned records are 
associated with the claims folder, the 
RO should schedule the appellant for a 
comprehensive VA examination 
specifically to determine the current 
extent and severity of his service-
connected back and knee disabilities as 
well as to obtain an opinion regarding 
the presence and relationship, if any, 
between any current eye pathology and 
the findings of uveitis and glaucoma 
during service.  The entire claims 
folder, a copy of this remand, and a 
copy of all the applicable rating 
criteria must be made available to, and 
reviewed by the examiner prior to the 
examination.  All diagnostic tests and 
studies deemed necessary by the examiner 
to include neurological testing and x-
rays should be conducted, and all 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should review the results of 
any testing prior to completion of the 
report.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations 
of relevant pathology found to be 
present.  The examiner should provide 
complete rationale for all conclusions 
reached.  

a. With respect to the functioning 
of the appellant's back and knee, 
where appropriate, attention 
should be given to the presence 
or absence of pain, any 
limitation of motion, swelling, 
muscle spasm, ankylosis, 
subluxation, lateral instability, 
dislocation, locking of the 
joint, loose motion, crepitus, 
deformity or impairment.  The 
examiner should provide complete 
and detailed discussion with 
respect to any weakness; 
fatigability; incoordination; 
restricted movement; or, of pain 
on motion.  In that the 
examination is to be conducted 
for compensation rather than for 
treatment purposes, the physician 
should specifically address the 
functional impairment of the 
appellant's back and knee in 
correlation with the criteria set 
forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. 
Part 4 (1999).  The examiner 
should provide a description of 
the effect of any pain on the 
function and movement of the 
appellant's back and knee.  See 
DeLuca v. Brown, 8 Vet.App. 202 
(1995); See 38 C.F.R. § 4.40 
(1999) (functional loss may be 
due to pain, supported by 
adequate pathology).  See also 
Arnesen v. Brown, 8 Vet.App. 432 
(1995).  In particular, it should 
be ascertained whether there is 
additional motion lost due to 
pain on use or during 
exacerbation of the disability.

b. The examiner is requested to 
comment on the degree of 
limitation on normal functioning 
of the back and knee caused by 
pain. The examiner must conduct 
range of motion (ROM) testing, 
and should report the exact ROM 
of the lumbar spine and left 
knee.  The ROM results should be 
set forth in degrees, and the 
report should include information 
as to what is considered 
"normal" range of motion.   See 
38 C.F.R. § 4.46 (1999); Littke 
v. Derwinski, 1 Vet.App. 90 
(1990).

c. With respect to the appellant's 
eye disorder, the examiner is 
requested to identify all 
disability present and provide an 
opinion as to whether there is a 
reasonable probability that any 
current pathology of the eyes is 
related to the findings of 
uveitis and secondary glaucoma 
during service.  If there is no 
medical possibility that there is 
such a relationship, the 
physician should clearly and 
unequivocally indicate so.  The 
physician should be advised that 
since the opinion is required to 
properly adjudicate the claim for 
compensation, it should be 
comprehensive and should include 
full rationale and a discussion 
of any medical studies on the 
subject deemed to be pertinent.

3. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports.  
If any examination report fails to 
comply with the instructions noted 
above or to adequately respond to the 
specific opinions requested, the 
report must be returned to the 
physician for corrective action. 38 
C.F.R. § 4.2 (1999); Stegall v. West, 
11 Vet. App. 268 (1998).

4. Thereafter, the RO should readjudicate 
all issues on appeal.  The RO must 
consider all the evidence of record, 
to include the additional evidence 
submitted by the appellant at his 
hearing in June 2000 as well as all 
evidence obtained as a result of this 
remand.  The readjudication of the 
back and knee disabilities must be 
within the analytical framework 
provided by the Court in DeLuca, 
supra.  In so doing, the RO must 
consider alternative diagnostic 
criteria that may be applicable for 
these disabilities, to include 
separate ratings for any additional 
functional loss caused by pain, etc.  
Further, the RO's consideration of 
referring this increased rating claim 
for an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) must be 
documented on readjudication.

5. In addition to the above, the RO is 
advised to consider carefully the 
benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 1991).  If 
the evidence is not in equipoise the 
RO should explain why.  See Cartwright 
v. Derwinski, 2 Vet. App. 24, 26 
(1991).


If any benefit, for which a notice of disagreement has been 
filed remains denied, the appellant and his representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review.  The appellant need take 
no action until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals


 



